Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the XRUSH for the NOA 05/05/2021.
 Claims 1- 5, 8- 12, 15- 19, & 25 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Bender (# 78,762) on 04/30/2021. See Office Action Appendix & interview summary mailed on 05/05/2021 for additional details. The claims 1, 7- 8, 15, & 26 of this application have been amended as follows: 

1.	(Currently Amended) A method, comprising:
	pruning a dataset by selecting a subset of the dataset for use as a sanitized dataset based on both command signals for a plurality of deployment events of a hydraulic system and pressure data for the hydraulic system, wherein the pruned dataset includes the pressure data for the hydraulic system correlated in time with the command signals for the plurality of deployment events of the hydraulic system; 	 
, wherein the hydraulic system relates to a landing gear on an aircraft, and wherein the first extension or retraction of the piston relates to deployment of the landing gear; 
identifying a first pressure slope value relating to a first change in a first plurality of pressure values over time during the first extension or retraction of the piston; 
identifying a second pressure slope value relating to a second change in a second plurality of pressure values over time during a second extension or retraction of the piston in the hydraulic system, wherein the second extension or retraction of the piston relates to deployment of the landing gear, wherein the second plurality of pressure values are included in the pruned dataset, and wherein the second extension or retraction of the piston occurs earlier in time than the first extension or retraction of the piston; 
determining that the first pressure slope value satisfies a prefault trend threshold based on comparing the first pressure slope value with the second pressure slope value; and
determining, based on both the first pressure value satisfying the prefault pressure threshold and the first pressure slope value satisfying the prefault trend threshold, that the hydraulic system is in a pre-fault state, and in response generating a service message for the hydraulic system.

7. (Cancelled).
8. 	(Currently Amended) A non-transitory computer-readable storage device including processor executable instructions that enable a processor to perform operations comprising:
pruning a dataset by selecting a subset of the dataset for use as a sanitized dataset based on both command signals for a plurality of deployment events of a hydraulic system and pressure data for the hydraulic system, wherein the pruned dataset includes the pressure data for the hydraulic system correlated in time with the command signals for the plurality of deployment events of the hydraulic system;
determining that a first pressure value measured during a first extension or retraction of a piston in the hydraulic system, and included in the pruned dataset, satisfies a prefault pressure threshold, wherein the hydraulic system relates to a landing gear on an aircraft, and wherein the first extension or retraction of the piston relates to deployment of the landing gear; 
identifying a first pressure slope value relating to a first change in a first plurality of pressure values over time during the first extension or retraction of the piston; 
identifying a second pressure slope value relating to a second change in a second plurality of pressure values over time during a second extension or retraction of the piston in the hydraulic system, wherein the second extension or retraction of the piston relates to deployment of the landing gear, wherein the second plurality of pressure values are included in the pruned dataset, and wherein the second extension or retraction of the piston occurs earlier in time than the first extension or retraction of the piston; 
value; and
	determining, based on both the first pressure value satisfying the prefault pressure threshold and the first pressure slope value satisfying the prefault trend threshold, that the hydraulic system is in a pre-fault state, and in response generating a service message for the hydraulic system.	
	
15.	(Currently Amended) A system, comprising:
	a processor; and
	a memory, the memory including instructions that, when executed by the processor, enable the processor to perform operations comprising:
pruning a dataset by selecting a subset of the dataset for use as a sanitized dataset, wherein the pruned dataset includes pressure data for a hydraulic system correlated in time with command signals for a plurality of deployment events of the hydraulic system; 
determining that a first pressure value measured during a first extension or retraction of a piston in the hydraulic system, and included in the pruned dataset, satisfies a prefault pressure threshold, wherein the hydraulic system relates to a landing gear on an aircraft, and wherein the first extension or retraction of the piston relates to deployment of the landing gear; 

identifying a second pressure slope value relating to a second change in a second plurality of pressure values over time during a second extension or retraction of the piston in the hydraulic system, wherein the second extension or retraction of the piston relates to deployment of the landing gear, wherein the second plurality of pressure values are included in the pruned dataset, and wherein the second extension or retraction of the piston occurs earlier in time than the first extension or retraction of the piston; 
determining that the first pressure slope value satisfies a prefault trend threshold based on comparing the first pressure slope value with the second pressure slope value; and
determining, based on both the first pressure value satisfying the prefault pressure threshold and the first pressure slope value satisfying the prefault trend threshold, that the hydraulic system is in a pre-fault state, and in response generating a service message for the hydraulic system.

26.	(Cancelled).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115